Opinion issued July 13, 2006
 











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-06-00112-CR
          01-06-00184-CR
____________

IN RE CLIFFORD A. SMITH, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Clifford A. Smith, has filed two pro se petitions for writ of mandamus, 
asking that we order respondent
 to rule on his pro se motion  for discovery and on
his motion of inquiry which, relator asserts, he filed in trial court cause number
05CR1182.  We deny the petitions.
          A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).  If the respondent trial court has a legal duty to perform a
nondiscretionary act, the relator must make a demand for performance that the
respondent refuses.  Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st
Dist.] 1992, orig. proceeding). The relator must also provide this Court with a
sufficient record to establish his right to mandamus relief.  Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).
          Relator has not provided us with a record that shows that he filed any motions,
requested relief from respondent, or served the respondent.  See Tex. R. App. P.
52.3(j).  Accordingly, we deny the petitions for writ of mandamus.
          IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this
order to Wayne Mallia, Judge, 405th Judicial District Court, Galveston County,  722
Moody Avenue, Galveston, Texas, 77550.
               IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of
this order to Kurt Sistrunk, Galveston County Criminal District Attorney, Galveston
County Courthouse,  722 Moody Avenue, Suite 300, Galveston, Texas, 77550.
 
                                                   PER CURIAM
Panel consists of Chief Justice Radack, and Justices Taft and Nuchia.
Do not publish.  Tex. R. App. P. 47.2(b).